                            U N ITED STA TES D ISTRICT COU RT
                            SOU THERN D ISTRICT OF FLORID A

                      Case N o.:9:17-cv-8lz6l-D im itfouleas/M atthewm an


A ll-Tag Corp.,
                                                                    FILED BY                   D.C .
                      Plaintiff,
V S.
                                                                            02T 2? 2219
CheckpointSystem s,lnc.,                                                  ANGELA E.NOBLE
                                                                          CLERK U S DIST.CX
                                                                          s.
                                                                           o.oFFk/.-w,RB.
                      D efendant.
                                                      /

   ORDER DENYING DEFENDANT CH ECK POINT'S M O TION TO STRIK E (DE 2161
       TH IS CAU SE is before the Courton D efendant Checkpoint's M otion to Strike A ll-Tag

Corp.'sA m ended Rule 26 D isclosuresofPriorLaw suitD eponent,and toExcludeTheirTestim ony,

orintheAltemativeforLimitedDiscoveryExtension gDE 216)(ttM otionto Strike'').Thismatter
wasrefen-edtotheundersignedbyUnitedStatesDistrictJudgeW illiam P.Dimitrouleas.(DE 512.
Plaintifffiled a response on October 1,2019.(DE 244J.Defendantfailed toreply to Plaintiff's
response.lAccordingly, this m atter is ripe for review .For the m asons setforth below ,the Court

D EN IES D efendantCheckpoint'sM otion to Strike.

                                           1.B ackground

       The history-'and current procedural posture of this case is important to the Court's

determ ination ofthe tw o pending m otions.This case w as filed on N ovem ber 17,2017,alm osttwo

yearsago.(DE 1).OnM ay4,2018,theCoul'
                                    tenteredaschedulingordersettingthetrialperiodin
thiscaseforJanuary6,2020,withadiscoverycutoffdateofSeptembez6,2019.gDE 432.OnApril
4,2019,theCourtenteredan order(DE 104)settingthefollowingexpertdisclostlredeadlines:
               Plaintiff'sExpel'
                               tReportand D iscloslzres      Jtme 21,2019
               Defendant'sExpertReportand Disclosures        Jtme 22,2019

 1PursuanttotheCourt'sOrderSettingDiscoveryProcedure(DE 531,Defendant'sreplywasdueonorbefore
October4,2019.
             RebuttalExpertR eports                         A ugust5,2019
             Expel'tD iscovery Cutoff                       Septem ber 11,2019

      O n M ay 18,2018,the Courtam ended itspriorscheduling order,keeping the sam e trialdate

andpre-trialschedule,butincluding anotationtoreflectthecorrectpaired magistratejudge.(DE
512.On June 5,2019,the Courtextended the discovery cut-offfrom September 11,2019,to
September18,2019.kDE 1641.Thereafter,thepartiesagreedto,andtheCourtadoptedandordered
gDE 1674,thefollowingamendedexpertdisclosuredeadlines:
            Affirm ative ExpertReports                  July 17,2019
            Com pletion ofD epositionsofA 11Experts     A ugust9,2019
            RebuttalExpertReports                       A ugust23,2019
            Com pletion ofD epositionsofRebuttalExperts September 18,2019
            Factand ExpertDiscovery Cutoff              Septem ber 18,2019

      Thus, it is im portant to the Court's determ ination of the parties' tw o pending m otions

addressed in this Order that
                           ,
                             the expert discovery deadlines have passed, discovery is closed,

substantive pre-trialm otions are due October 11,2019,Daubertm otionsare due 60 days before

thestartofthetrial'stwo-weekperiod,andthetrialp:riodbeginsJanuary6,2020.(DE 51J.
       Further,thiscasehasbeen extrem ely and tm necessarily litigious,especially in the discovery

phase.Theparties(andcertainnon-partiesf'
                                       rom whom discoverywassought)havefiledcountless
discoverym otions,responses,andreplies,m anyunderseal.TheCourt,in anefforttogettheparties

to cooperate,has required the parties to file numerousjointnotices regarding the nllmerous
discoverydisputes.Tokeepthiscaseon track,theundersignedhasheld lengthy discoveryhearings

onNovember30,2018(DE 731,M ay6,2019(DE 1311,M ay 15,2019EDE 1441,June6,2019(DE
l654,August23,2019rDE 2001,andSeptember23,2019gDE 232).
       Not counting this Order,the Cour'thas had to enter no less than 12 substantive discovery

ordersEDES75,104,122,132,134,143,147,164,166,167,168,and 263),andnolessthan 34
proceduraldiscoveryorders(DES65,68,99,100,107,109,111,115,119,129,137,138,148,155,
156,160,190,192,194,198,204,210,219,221,225,226,238,243,251,252,253,260,261,and
2631.Furtherthepartieshavefiledyetmorediscovery-relatedmotions- afterthediscoverycutoff
date- thatremainpending.(DES236/239,237/2402.
   W ith thisbackground in m ind,the Courtnow turnsto D efendant'sM otion to Strike.

       Il.PendingDisputeUnderlyingDefendantCheckpoint'sM otiontoStrikeIDE 216)
       The Court'sM ay 16,2019 Order(DE 147j,required DefendantCheckpointto produce
certain deposition transcriptsfrom apriorlawsuitz(the (IUSS Transcripts'')and orderedPlaintiff
All-Tag to promptly inform Defendantwhetheritintendsto rely on any oftheUSS Transcriptsin

supportofany m otion orintroduceany ofthedepositionsassubstantiveevidenceattrial.Then,at

asubsequentJune6,2019,hearing,theCourt,uponDefendant'srequest,orderedPlaintiffto infonn

DefendantofitsintendeduseofanyoftheUSS TranscriptsbyJune20,2019.(DE 216-1,p.24-
252.
       Defendant's Motion to Strike (DE 2162takes issue with Plaintiff's amended Rule 26
disclosuresregarding fivewitnesses:GeorgeBabich,PerLevin,CarlosPerez,Dan Reynolds,and

Sean Ryan.(DE 2162.Plaintiff's response (DE 2442,however,specifically statesthatitisnot
seeking to rely on the Perez,Reynolds,or Ryan deposition testim onies as affirm ative evidence.

(DE 244,p.2).Thus,PlaintiffassertsthattheonlytestimoniesatissuehereareBabichandLevin's.
1d.The Courtw illthus addressthe disclostlre pertaining to B abich and Levin.

                                            111.A nalysis

       The issue here is whether Plaintiff All-rfag complied with the Court's Jtme 20,2019,

deadline.Itis clearfrom the filingsthaton Jtm e 20,2019,Plaintiff advised D efendantvia e-m ail

thatPlaintiff 'swould like to reserve otlr rightto use the following depositions from the USS

litigation asevidence in the presentlitigation,including attrial:PerLevin,Sean Ryan,and G eorge

Babich.''gDE 216-1,p.2j.Defendant responded via e-mailthe next day,stating Plaintiffs


2UniversalSurveillanceCorp.v.CheckpointSys.,Inc.,No.ll-cv-o1755(N.D.Ohio)


                                                3
disclosurewasCtnotsufficientundertheJudge'sglune6,2019)Order''andrequestingPlaintifftell
D efendantCtwhatportionsofthetestim ony you m ightrely on so w e can determ ine w hethera f'urther

deposition in thiscase isnecessary?''1d.

       The Courttinds Plaintiff A ll-Tag's June 20,2019, e-m ailw as sufficient disclosure and

complied with the letterand spiritoftheCourt-imposed Jtme20,2019,deadline.lnstead ofsimply

picking up the phone and confening with Plaintiff's counsel about Plaintiff s disclosures,

Defendant'scounsel,placingform oversubstance,insteadobjectedviae-mailtothedisclosureby
                                               $
asserting that Plaintiffs reservation of the right to use the three nam ed USS Transcripts Was

insuffcient.Defendant'scounselthen demandedPlaintiffidentify thespecificportionsoftheUSS

Transcriptswhich itintended to rely on,something theCourtdid notorderPlaintiffto do by Jtme

20, 2019.The Court finds D efendant has had plenty of tim e after Plaintiff's June 20, 2019,

disclostlre,and before the September 18,2019,discovery cutoffdate,to depose the individuals

Plaintiffdisclosed.Instead,however,Defendantsaton itshands,and on itsformalistiq objection,
                                                                                       .




andfailedto deposeany ofthem .Thisisclearly Defendant'sfault.

       M oreover, on September 4, 2019, Plaintiff All-Tag sezved amended Rule 26(a)(1)
disclosureswhich included theindividualsatissueand cmce again stated thatitmay relyupon the

Babich,Levin,andRyandepositions.gDE 216-41.ThepartiesthenconferredonSeptember6,2019,
a'nd,trying to avoid Cotu'tintelwention,Plaintiffagreed to limitits affirmative use ofthe USS

TranscriptstoBabichandLevin,bothofwhom hadbeendisclosedintheJune20,2019emailgDE
244,p.3-42.DefendantstilldidnotattempttodeposeeitherBabichorLevin.Thereisabsolutely
nothing prejudicialaboutthe amended disclosures,which followed the timely June 20,2019,
discloslzre.Rule26(e)(1)requiressupplementationofdisclosures.Thatwasa1lPlaintiffdidhere.
        lronically,instead of aggressively litigating this m otion to strike,D efendantw ould have

been m uch betterselwed by conferring w ith oppbsing counsel,taking the depositions,and resolving




                                                   4
this dispute in a cooperative mannerwithoutCourtintervention.This is one ofthe dangersthat

parties and their cotm selrisk w hen there is a lack of cooperation dtlring the discovery process.It

also appearsto the CoulithatD efendantim providently m ade a strategy decision to m oveto strike,

ratherthan depose,the individuals.

        Accordingly,theCourtDENIESDefendantCheckpoint'sM otiontoStrike(DE 216)tothe
extentitseeksto strikePlaintiffA ll-Tag'sAm ended Rule 26 D isclosuresand to excludetestim ony.

        'I'
          he Court w ill not order any further depositions beyond the deadline cutoff date as

Defendant alternatively requests.However,given the representation of Plaintiffs cotmselthat

DefendanthasnoobjectiontoDefehdantdeposingBabichandLevinafterthediscoverycutoffdate
(DE 244,p.7),theCourtadvisesthepartiesthatcounselmayagreeamongthemselvestotakethese
two depositions beyond the discovery deadline,but should notexpectthe Courtto resolve any

disputesarising aftertheCourt'sestablished deadlineofSeptember 18,2019.Thetaking ofthese

depositions,orany effortsto do so,shallnotin any w ay be constnled orused as a basisforseeking

adelay oftheremaining pre-trialdeadlinesorthe'trialdatein thiscase.

                                           IV .Conclusion

        Based on the foregoing,itishereby ORDERED thatDefendantCheckpoint'sM otion to

Strike A ll-Tag Corp.'sA m ended Rule 26 D isclosuzes ofPrior Law suitD eponent,and to Exclude

TheirTestimony,orintheAlternativeforLimitedDiscoveryExtension (DE 216)isDENIED.
        D N E and O R DER ED in cham bers at W estPalm Beach,Palm B each Cotm ty,Florida,

this   1Xdayofoctober2019.
                         ,


                                                                 #*:   ,
                                                             W ILLIAM M AT HEW M AN
                                                             United StatesM agistrateJudge




                                                 5
